                 Craig A. Roeb, Esq., Bar No. 131316
1            CHAPMAN GLUCKSMAN DEAN & ROEB
                A PROFESSIONAL CORPORATION
2         11900 WEST OLYMPIC BOULEVARD, SUITE 800
              LOS ANGELES, CALIFORNIA 90064-0704
3            TEL: (310) 207-7722 • FAX: (310) 207-6550

4     Attorneys for Defendant TOWBIN DODGE, LLC
5

6

7
                                      UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9

10
      JUSTIN NEFF, individually and on behalf of           )   Case No.: 2:20-CV-00261-JAM-DMC
11    all others similarly situated,                       )
                                                           )
12                                                         )   STIPULATION TO EXTEND TIME
                             Plaintiff,                    )   FOR DEFENDANT TO RESPOND TO
13                                                         )   COMPLAINT; ORDER
                  v.                                       )
14                                                         )
                                                           )
15    TOWBIN DODGE LLC, a Nevada                           )
      company,                                             )
16                                                         )
                                                           )
17                           Defendant.                    )
                                                           )
18

19

20               IT IS HEREBY STIPULATED by and between the parties hereto through their respective
21   counsel of record herein, that Defendant TOWBIN DODGE LLC may have a thirty (30) day
22   extension to respond to Plaintiff JUSTIN NEFF’s Complaint. Therefore, the last day for Defendant
23   to file and serve a responsive pleading is March 30, 2020.
24               Good cause exists for this extension as defense counsel has just been retained to represent
25   Defendant in this matter and requires time to become knowledgeable about the case to prepare a
26   responsive pleading.
27               This document is being electronically filed through the Court’s ECF system. In this regard,
28   counsel for Defendant hereby attests that (1) the contents of this document is acceptable to all

      3797.983                                             1
                        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
1    persons required to sign it; (2) Plaintiff’s counsel agreed to the filing of this document; and (3) a
2    record supporting Plaintiff’s agreement is available for inspection or production if so ordered.
3
      DATED: February 24, 2020                     CHAPMAN, GLUCKSMAN, DEAN & ROEB
4                                                        A Professional Corporation
5

6
                                               By: /s/ Craig A. Roeb
7                                                 CRAIG A. ROEB
                                                  Attorneys for Defendant TOWBIN DODGE, LLC
8

9

10    DATED: February 24, 2020                        LAW OFFICE OF AMANDA F. BENEDICT
                                                               KAUFMAN P.A.
11

12
                                               By: /s/ Amanda Benedict
13
                                                  AMANDA BENEDICT
14                                                RACHEL E. KAUFMAN
                                                  Attorneys for Plaintiff JUSTIN NEFF
15

16
                                                   ORDER
17
                 GOOD CAUSE APPEARING AND PURSUANT TO THE PARTIES’ STIPULATION,
18
     IT IS SO ORDERED. Defendant TOWBIN DODGE, LLC is ordered to file and serve a
19
     responsive pleading to Plaintiff’s Complaint on or before March 30, 2020.
20

21

22   Dated: 2/25/2020                               /s/ John A. Mendez________________________
                                                    THE HONORABLE JOHN A. MENDEZ
23                                                  UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28

      3797.983                                          2
                     STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
                                              PROOF OF SERVICE
1
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
2
            I am employed in the County of Los Angeles, State of California. I am over the age of 18
3    and not a party to the within action; my business address is 11900 W. Olympic Boulevard, Suite
     800, Los Angeles, California 90064.
4           February 25, 2020, I served the foregoing document described as
     STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
5    COMPLAINT; PROPOSED ORDER on the parties in this action by placing a
     true copy(ies) or the original(s) thereof enclosed in a sealed envelope(s) addressed
6    as follows:
7      Rachel E. Kaufman, Esq.                                    Counsel for Plaintiff and all others
       KAUFMAN P.A.                                               similarly situated
8      400 NW 26th Street
       Miami, FL 33127
9      Tel: (305)469-5881
       rachel@kaufmanpa.com
10
       Amanda F. Benedict, Esq.                                   Counsel for Plaintiff and all others
11     LAW OFFICE OF AMANDA F. BENEDICT                           similarly situated
       7710 Hazard Center Drive, Ste. E-104
12     San Diego, CA 92108
       Tel: (760)822-1911; Fax: (760)452-7560
13     Email: amanda@amandabenedict.com
14

15                  (ELECTRONIC MAIL)
                    I transmitted a true and correct copy of said document to the addressees on the
16                  service list via Electronic Mail.
17
                    (FEDERAL)
18                  I declare that I am employed in the office of a member of the bar of this court at whose
                    direction the service was made.
19

20               Executed on February 25, 2020, at Los Angeles, California.

21

22                                                             A. Salcedo
23

24

25

26

27

28

      3797.983                                            3
                       STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     3797.983                                      4
                STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT; ORDER
